Citation Nr: 1144397	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  99-06 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, hypertensive heart disease, and arteriosclerotic heart disease.

2.  Entitlement to a rating higher than 10 percent for rheumatic valvular heart disease for the period prior to December 21, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from July 1951 to July 1955.

The Veteran initially filed a claim for service connection for hypertension and hypertensive and/or arteriosclerotic heart disease and for an increased rating for his service-connected rheumatic heart disease in June 1994.  These claims were denied in a June 1995 rating action.  The Veteran timely appealed the denial of the claims, and the matters were initially remanded by the Board of Veterans' Appeals (Board) in a November 1996 remand directing the agency of original jurisdiction (AOJ) to obtain medical examination of the Veteran, noting that the medical evidence of record at that time was both contradictory and inconclusive as to the Veteran's claims.  The AOJ obtained a VA medical examination, in partial compliance with the Board's directives, and again denied the Veteran's claims via February 1998 and June 1998 supplemental statements of the case.  The Board again remanded his claims in July 2000.  In that remand, the Board instructed the AOJ to seek particular medical evidence and further VA examination of the Veteran.  

In a June 2004 remand and September 2005 decision on unrelated matters, the Board noted that the Veteran's claims regarding his heart "remained in remand status" and were not ripe for Board review.  However, the Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court), and in March 2007, the Veteran's representative and VA's General Counsel filed a Joint Motion to Vacate and Remand the Board's September 2005 decision.  The Court granted the motion in March 2007 and vacated and remanded.  The basis for the motion was that the Board had failed to direct the AOJ to complete development of the Veteran's claims, including particularly the VA medical examinations sought by the Board in the November 1996 and July 2000 remands.  The Board denied the Veteran's claim for service connection in a November 2010 decision.  The Veteran's representative and VA's General Counsel again filed a joint motion with the Court to vacate the Board's November 2010 decision as to the Veteran's service connection claim and remand the case.  The Court granted this most recent motion in June 2011.  

Regarding the Veteran's claim for increase, the Board remanded the case in March 2009 and again in November 2010 to the AOJ for further notification, evidentiary development, and adjudication.  The Board instructed the AOJ to provide the Veteran with a VA examination and then re-adjudicate the claim.  The AOJ scheduled the Veteran for VA examinations, which were conducted in October 2009 and December 2010.  The Veteran was then provided a rating decision and supplemental statement of the case in June 2011, in which the AOJ granted the Veteran an increased rating to 30 percent for his service-connected rheumatic valvular heart disease, effective from December 21, 2010.  

The Veteran indicated in an August 2011 written statement to VA that he was satisfied with the 30 percent disability rating assigned for his service-connected valvular heart disease as of December 21, 2010, and wishes to appeal only the rating prior to that effective date.  The Board has thus characterized the issue as one for an increased rating prior to December 21, 2010.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran was afforded hearings in September 1996 and October 1998 before a Veteran's Law Judge who has since left the Board.  Because regulation requires that a member of the Board who conducts a hearing also participate in the final determination of the claim, and because the Board member who conducted the September 1996 and October 1998 hearings is no longer available, the Veteran was offered the opportunity to appear at another hearing.  He provided testimony at a hearing before the undersigned Veterans Law Judge in September 2008, who has made the determinations set forth below as required by 38 C.F.R. § 20.707 (2011).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2011).


FINDING OF FACT

For the period prior to December 21, 2010, the Veteran's service-connected rheumatic valvular heart disease did not cause symptoms at a workload of seven metabolic equivalents (METs) or worse; there was no evidence of cardiac hypertrophy or dilatation caused by his service-connected valve disease; the disease was not manifested by diastolic murmur or definitely enlarged heart.


CONCLUSION OF LAW

For the period prior to December 21, 2010, the criteria for a rating higher than 10 percent for valvular heart disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7000 (1997); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7000 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

At the outset, the Board notes that during the pendency of the Veteran's appeal, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action needed to render a decision on the claim decided herein has been accomplished.  

In this respect, through a March 2009 notice letter, the AOJ notified the Veteran of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice concerning the assignment of rating criteria and effective dates via the March 2009 notice letter.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.  

The Board also finds that the March 2009 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the AOJ notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The AOJ also requested that the Veteran identify any medical providers from whom he wanted the AOJ to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned March 2009 notice letter.

The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the March 2009 notice letter.  

However, the Board notes that the duty to provide notice relating to the Veteran's claim for increase was not fully satisfied prior to the initial unfavorable decision by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of fully compliant notice, followed by re-adjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by re-adjudication of the claim); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by re-adjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

In this case, the VCAA duty to notify relating to the Veteran's claim for increase was satisfied subsequent to the initial RO decision by way of the March 2009 notice letter that fully addressed all notice elements required by Pelegrini, supra.  Specifically, the March 2009 notice letter notified the Veteran of his and VA's respective duties for obtaining evidence.  The letter also gave examples of the types of medical and lay evidence that the Veteran could submit or ask VA to obtain in support of his claim for increase.  Although not all notices were sent before the initial decision in this matter, the Board thus finds that the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims and given ample time to respond.  The AOJ also re-adjudicated the claim after the notice was provided, by way of a June 2011 supplemental statement of the case.  The Board further notes that although the Court has held in Mayfield, supra, that post-decisional documents are inappropriate vehicles with which to provide notice, the AOJ in this case provided VCAA-compliant notice that was followed by a re-adjudication of the Veteran's claim for increase.  The Board thus concludes that during the administrative appeal process the Veteran was provided the information necessary such that further action to provide additional notice would be merely duplicative of what has already transpired.

Otherwise, nothing about the evidence or any response to the AOJ's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim decided herein.  Records of the Veteran's ongoing private and VA treatment have been associated with the claims file.  In addition, the Veteran was provided VA examinations in December 1994, January 1997, March 1997, March 1998, October 2009, and December 2010; reports of those examinations have also been associated with the claims file.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and reflect that the examiners conducted full physical examination of the Veteran, including information necessary to apply the pertinent rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his appeal.  The Veteran also testified before the undersigned Veterans Law Judge at a hearing in September 2008.  Otherwise, neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

The Veteran contends that his service-connected rheumatic valvular heart disease is more disabling than reflected by the 10 percent disability rating assigned for the period prior to December 21, 2010.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The Veteran filed his present claim for an increase for rheumatic heart disease in June 1994.

Relevant medical evidence of record consists of reports of VA examinations conducted in December 1994, January 1997, March 1997, March 1998, October 2009, and December 2010, as well as private and VA treatment records.  Report of the December 1994 VA examination reflects that the Veteran was diagnosed with inactive rheumatic heart disease, a systolic murmur, and high blood pressure, as well as left ventricular hypertrophy.  The VA examiner stated that it was "difficult to ascertain which of the processes have caused the enlarged heart," noting that he displayed no symptomatology traceable to valvular heart disease.  The examiner concluded that it was most likely that hypertension accounted for "most of his problems."

At a January 1997 examination, the VA examiner assigned the Veteran diagnoses of hypertensive disease with mild mitral regurgitation and noted a history of a single instance of high blood pressure while in service.  The Veteran complained of experiencing occasional mild to moderate chest pain.  The examiner noted the Veteran's systolic murmur and diagnosed him with hypertensive disease with mild mitral regurgitation.  The examiner specifically found that the Veteran's history was "not conclusive of rheumatic heart disease."  No other diagnoses were assigned.  In March 1997, the Veteran was again examined.  At that time, the VA examiner discussed the Veteran's documented in-service cardiac complaints and treatment as well as his history of hypertension, left ventricular hypertrophy, and systolic murmur.  The Veteran was again noted to complain of occasional chest pain, but no etiology was given.  The examiner noted the presence of left ventricular hypertrophy and a systolic murmur, but no diastolic murmur was noted.  The examiner did not address the etiology of the Veteran's left ventricular hypertrophy.

The RO afforded the Veteran another examination in March 1998.  According to a report of this examination, the Veteran complained of dyspnea on exertion as well as occasional spontaneous angina.  He stated he was able to do only very light physical activity.  No clinical evidence of congestive heart failure was noted.  The examiner noted that the Veteran had a systolic murmur but did not have an enlarged heart, which finding was confirmed by radiographic examination.  The examiner found the Veteran to have a normal sinus rhythm with minimal left ventricular hypertrophy.  No stress test was conducted due to the Veteran's "significant musculoskeletal problems," and the examiner did not estimate the Veteran's level of activity in METs but stated that he was capable of only light physical work or activity.  The examiner assigned the Veteran diagnoses of hypertension and cardiac murmurs and noted that he had been labeled as having rheumatic heart disease since discharge from service.  The physician indicated, however, that there was no clear evidence of rheumatic mitral valve disease and concluded that in the absence of diagnostic studies he was not able to diagnose atherosclerotic coronary disease.  

The Veteran was again provided VA medical examination in October 2009.  Report of that examination reflects that the examiner noted that the Veteran had multiple diagnoses of hypertension, coronary artery disease, angina, systolic murmur, and rheumatic heart disease, although he pointed to multiple documents in the record indicating that the Veteran did not in fact suffer from rheumatic heart disease.  The examiner conducted physical examination and noted the Veteran's complaints of fatigue, angina, and dizziness, as well as the Veteran's report of first being diagnosed with hypertension during service.  Echocardiogram revealed a normal sized heart, and the examiner noted that the Veteran's ejection fraction was between 60 and 68 percent.  The examiner diagnosed the Veteran with aortic sclerosis, essential hypertension, mild left ventricular hypertrophy, and "trivial mitral, tricuspid, and pulmonic regurgitation."  The examiner explained that he did not believe the Veteran ever had rheumatic fever or rheumatic heart disease and was instead "simply erroneously overdiagnosed" during service.  Upon considering the Veteran's service treatment records, the examiner further stated that, because the Veteran had not been diagnosed with hypertension during service, his current hypertension was not related to active duty.  The examiner further stated that the Veteran's left ventricular hypertrophy was related not to any service-connected valvular heart disease but to "his [hypertension] and aortic sclerosis, which is of course age related."  

Pursuant to the Board's November 2010 remand, the Veteran was provided an additional VA examination on December 21, 2010.  At that time, the Veteran complained of experiencing chest pain once or twice per month.  He was unable to complete an exercise stress test at the time due to fatigue.  Radiological examination revealed a heart size within normal limits and no acute cardiopulmonary disease.  His ejection fraction was found to be between 60 and 65 percent, and the examiner assigned him diagnoses of coronary artery disease and mild mitral regurgitation.  The examiner reviewed the Veteran's claims file, including his extensive in-service and post-service treatment records, and opined that the Veteran's "current heart condition is less likely as not caused by or the result of rheumatic heart disease that occurred in service."  In an addendum added to the examination in June 2011, the examiner stated that the Veteran's estimated METs testing results were greater than 5 but not greater than 7 METs, based solely on his service-connected disability.

Records of the Veteran's private and VA treatment confirm that he has experienced hypertension since 1963 and continues to receive treatment for that disorder.  Private and VA treatment records also confirm the existence of a systolic murmur as well as left ventricular hypertrophy, which was confirmed by echocardiogram in December 1995.  Echocardiograms conducted at the VA facility in Columbus, Ohio, in November 2002 and October 2003 confirm findings of mild left ventricular hypertrophy.  During the November 2002 study, the Veteran was noted to have an ejection fraction of 60 percent.  At the October 2003 visit, the Veteran was noted to have "rare" angina.  He was diagnosed at that time with coronary artery disease, hypertension, and arrhythmia, as well as a systolic murmur.  Similarly, an echocardiogram performed at the Columbus VA facility in September 2009 returned findings of normal left ventricular systolic function with ejection fraction of 60 to 65 percent, as well as mild left ventricular hypertrophy.  The Veteran has also submitted letters from his private treatment providers addressing his claimed symptomatology.  In a June 1994 letter, the Veteran's private internist stated that there is "no evidence that there is any residual rheumatic heart disease ... I believe all your echo and other findings are explained by your hypertension."  

The Veteran further testified before the undersigned Veterans Law Judge at a hearing at VA's Central Office in September 2008.  At that hearing, the Veteran contended that he was first treated for a heart murmur while on active duty, for which he still receives treatment.   He also stated that he had been unable to complete stress tests meant to assess the level of current disability.  The Veteran further contended, as he has on multiple written statements to VA, that he had rheumatic fever in service that he believes has caused his current heart problems.

For the period prior to December 21, 2010, the Veteran's service-connected valvular heart disease has been evaluated as 10 percent disabling under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7000, governing valvular heart disease.  The Board notes at the outset that, since the 10 percent rating for service-connected valvular heart disease has been in effect for at least 20 years-in fact, since July 1955-such a rating is protected and not subject to being reduced unless there is evidence of fraud.  38 U.S.C.A. § 110 (West 1991); 38 C.F.R. § 3.951(b) (2011).

In addition, during the course of the Veteran's appeal, the schedular criteria by which cardiovascular disabilities were revised.  (The new criteria have been in effect since January 12, 1998.)  See 62 Fed. Reg. 65,207-65,224 (Dec. 11, 1997).  When a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeal process has been concluded, the version most favorable to the appellant should be applied unless Congress and/or the VA Secretary provide otherwise.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Because Congress or the Secretary has not provided otherwise in this particular instance, the Board concludes that the veteran should be afforded the opportunity to have his claim reviewed under the most favorable version of the applicable rating criteria.  See Karnas, supra.  Therefore, adjudication of a claim for an increased rating must now include consideration of both the old and the new criteria.  Id.  This rule of adjudication requires that the criteria most favorable to the Veteran's claim be used to assign a rating.  Id.  (The Board notes that the Veteran was advised of the new criteria in a June 2011 supplemental statement of the case.)

Under the old criteria for rheumatic heart disease, a 10 percent rating was warranted when, following active rheumatic heart disease, there was an identifiable valvular lesion, slight, if any dyspnea, and the heart was not enlarged.  38 C.F.R. § 4.104, Diagnostic Code 7000 (1997).  A 30 percent evaluation was warranted from the termination of an established service episode of rheumatic fever, or its subsequent recurrence, with cardiac manifestations, during the episode or recurrence, for 3 years, or diastolic murmur with characteristic EKG manifestations or definitely enlarged heart.  Id.  A 60 percent rating was for application when the heart was definitely enlarged, with severe dyspnea on exertion, elevation of the systolic blood pressure, or such arrhythmias as paroxysmal auricular fibrillation or flutter or paroxysmal tachycardia, with more than light manual labor precluded.  Id.  A 100 percent evaluation for inactive rheumatic heart disease required clinical and roentgenogram confirmation of definite enlargement of the heart, dyspnea on slight exertion, rales, pretibial pitting at the end of the day, or other definite signs of beginning congestive failure; and preclusion of more than sedentary labor.  Id.

The regulatory revisions effective in January 1998 re-characterized "rheumatic heart disease" as "valvular heart disease" and incorporated objective measurements of the level of physical activity, expressed numerically in METs at which cardiac symptoms develop.  METs are measured by means of a treadmill test.  However, it is recognized that a treadmill test may not be feasible in some instances owing to a medical contraindication, such as unstable angina with pain at rest, advanced atrioventricular block, or uncontrolled hypertension.  If a treadmill test is thought to be inadvisable due to factors including the foregoing, the examiner's estimation of the level of activity, expressed in METs and supported by examples of specific activities, such as slow stair climbing or shoveling snow that results in dyspnea, fatigue, angina, dizziness, or syncope, is acceptable.  38 C.F.R. § 4.104, Note 2 (2011).

Under current Diagnostic Code 7000, a 10 percent evaluation is warranted when there is a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or when continuous medication is required.  A 30 percent evaluation is warranted when there is a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year; or when there is a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The maximum 100 percent evaluation is warranted when there is chronic congestive heart failure; or when there is a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 100 percent evaluation is also warranted during active infection with valvular heart damage and for three months following cessation of therapy for the active infection.  38 C.F.R. § 4.104, Diagnostic Code 7000 (2011).

Necessary aspects of evaluating service-connected disabilities are that a Veteran actually has the disability and that exhibited symptoms can be attributed to that disability.  In this case, the Board finds that the Veteran did not display symptomatology to warrant a 30 percent rating under either prior or current Diagnostic Code 7000 at any time prior to December 21, 2010.  In so finding, the Board notes that the Veteran's treatment providers attributed problems such as left ventricular hypertrophy or other symptoms of cardiac enlargement, not to rheumatic valvular heart disease, but to aging and hypertension-an entirely separate disease process.  

In so finding, the Board looks to evidence such as the October 2009 VA examiner's determination that the Veteran does not have, and has never had, rheumatic heart disease and that his current heart problems are caused by his age and hypertension, a separate and non-service-connected disease process.  The Board finds that this conclusion is persuasive and finds support in the record.  In that connection, the Board notes that although VA and private treatment notes have established the presence of left ventricular hypertrophy, none of those entries linked the condition to rheumatic valvular heart disease.  Instead, the VA examinations and private opinions submitted during the course of the period under consideration link the Veteran's left ventricular hypertrophy to his hypertension.  For instance, the December 1994 VA examiner attributed the Veteran's problems to hypertension, and the Veteran's private internist stated in a June 1994 letter that he found "no evidence that there is any residual rheumatic heart disease . . . I believe all [the Veteran's] echo and other findings are explained by [his] hypertension."  In addition, the Veteran has not been shown to experience diastolic murmur at any point prior to December 21, 2010.

This evidence indicates that the Veteran does not experience symptoms due to valvular heart disease that warrant a rating greater than 10 percent under either set of rating criteria for the period prior to December 21, 2010.  Generally, when rating a service-connected disability, the use of manifestations not resulting from the service-connected disease or injury is to be avoided.  38 C.F.R. § 4.14 (2011).  The Board may not award the Veteran an increased rating based on symptomatology attributable to a non-service-connected disability.  Id.  As noted above, the objective medical evidence shows that the Veteran's heart problems during this period were not due to rheumatic valvular heart disease.  Consequently, because none of the problems listed under 38 C.F.R. § 4.104, Diagnostic Code 7000 (1997), or 38 C.F.R. § 4.104, Diagnostic Code 7000 (2011), were attributed to rheumatic valvular heart disease, the assignment of an increased evaluation under that code is not warranted for the period prior to December 21, 2010.  Accordingly, the Veteran's claim must be denied.

The Board has considered the Veteran's and his representative's contentions with regard to his claim for a higher rating for his service-connected valvular heart disease.  Although the Board does not doubt the sincerity of the Veteran's belief that his disability is more severely disabling than reflected in the current rating, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of diagnostic criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board also finds that at no time has the disorder under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that rheumatic valvular heart disease, without regard to any other disabilities, has otherwise rendered impractical the application of the regular schedular standards.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the claim for a rating higher than 10 percent for rheumatic valvular heart disease for the period prior to December 21, 2010, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an increased rating for valvular heart disease for the period prior to December 21, 2010, is denied.



REMAND

Consistent with the Court's order, further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for service connection for the problems actually affecting his heart--hypertension, hypertensive heart disease, and arteriosclerotic heart disease.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Relevant medical evidence of record consists of the Veteran's service treatment records, as well as records of private and VA treatment the Veteran has received since service.  The Veteran has also submitted written statements to VA and testified before the undersigned Veterans Law Judge at a hearing in September 2008.  Review of the Veteran's service treatment records reflects that, on a July 1951 entry report of medical examination, the Veteran was found to have a normal heart.  He was treated during service for tonsillitis that progressed into pneumonia, and during that treatment the Veteran was noted to have an apparent heart enlargement.  At a June 1954 treatment visit, the Veteran was noted to have no symptoms of rheumatic fever or heart disease and to have "questionable overall heart enlargement."  He was noted to have a systolic murmur and diagnosed with a probable functional murmur.  Cardiac fluoroscopy performed in January 1955 noted an enlarged heart, but no etiology was provided.  At a treatment visit in February 1955, the Veteran was noted to have a heart enlargement that was asymptomatic.  At that time, the Veteran's treatment provider opined that the Veteran's enlargement could be explained "only on basis of myocarditis which EKG doesn't support or sudden decompensation of a rheumatic heart with MI - I favor latter."  On one occasion during service, the Veteran was noted to have an elevated blood pressure of 172/116 in June 1955.  However, at his separation examination, the Veteran was noted to have a normal heart, with only a history of cardiac enlargement, "cause unknown."  His blood pressure was within normal limits at that time, and he was not diagnosed with hypertension during service.

The Veteran was provided with multiple VA examinations in the years following service.  At those examinations, in 1955, 1956, 1961, and 1965, the Veteran was diagnosed only with a systolic murmur and rheumatic heart disease; no hypertension, hypertensive valvular disease, or arteriosclerotic heart disease was noted at any examination.  Similarly, private treatment records from that time period reflect only diagnoses of rheumatic heart disease; no other heart problems were noted in those years.  The first diagnosis of hypertension the Veteran received was in 1963, as noted in a May 1963 letter from a private treatment provider.  The diagnosis of hypertension was confirmed at a September 1975 VA examination, although no etiological opinion was provided in either case.  Since that time, the Veteran has carried a diagnosis of hypertension, for which he has consistently sought treatment.  

The Veteran was provided VA examination in conjunction with the instant claim on multiple occasions.  At a January 1997 examination, the VA examiner assigned the Veteran diagnoses of hypertensive disease with mild mitral regurgitation and noted a history of a single instance of high blood pressure while in service.  The examiner indicated that the etiology of these disease processes was unclear.  He did not offer an opinion as to whether it was as likely as not that any disease process was related to the Veteran's period of active service.  Moreover, although he pointed out that increased blood pressure was shown in service, he did not discuss whether the Veteran had hypertension, and if so, whether it was related to the increased blood pressure reading that the Veteran displayed on active duty.

In March 1997, the Veteran was again examined by VA.  At that time, the VA examiner discussed the Veteran's documented in-service cardiac complaints and treatment as well as his history of hypertension, left ventricular hypertrophy, and systolic murmur.  The examiner did not, however, indicate whether the identified disorders were related to the in-service complaints and treatment.  For instance, the VA examiner did not definitively rule in or rule out the presence of hypertension, hypertensive heart disease, or arteriosclerotic heart disease, instead diagnosing a history of hypertension and opining only that arteriosclerotic heart disease could not be excluded.

The RO afforded the Veteran another examination in March 1998.  According to a report of this examination, the Veteran complained of dyspnea on exertion as well as occasional spontaneous angina.  The examiner noted that the Veteran had a systolic murmur but did not have an enlarged heart, which finding was confirmed by radiographic examination.  The examiner found the Veteran to have a normal sinus rhythm with minimal left ventricular hypertrophy.  No stress test was conducted due to the Veteran's "significant musculoskeletal problems."  The examiner assigned the Veteran diagnoses of hypertension and cardiac murmurs and noted that he had been labeled as having rheumatic heart disease since discharge from service.  The physician indicated, however, that there was no clear evidence of rheumatic mitral valve disease and concluded that in the absence of diagnostic studies he was not able to diagnose atherosclerotic coronary disease.  

Pursuant to the Board's March 2009 remand, the Veteran was again provided VA medical examination in October 2009.  Report of that examination reflects that the examiner reviewed the Veteran's extensive medical records and also elicited a medical history from the Veteran.  The examiner noted that the Veteran had multiple diagnoses of hypertension, coronary artery disease, angina, systolic murmur, and rheumatic heart disease, although he pointed to multiple documents in the record indicating that the Veteran did not in fact suffer from rheumatic heart disease.  The examiner conducted physical examination and noted the Veteran's complaints of fatigue, angina, and dizziness, as well as his report of first being diagnosed with hypertension during service.  The examiner diagnosed the Veteran with aortic sclerosis, essential hypertension, mild left ventricular hypertrophy, and "trivial mitral, tricuspid, and pulmonic regurgitation."  The examiner explained that he did not believe the Veteran ever had rheumatic fever or rheumatic heart disease and was instead "simply erroneously overdiagnosed" during service.  Upon considering the Veteran's service treatment records, the examiner further stated that, because the Veteran had not been diagnosed with hypertension during service, his current hypertension was not related to active duty.  The examiner further stated that the Veteran's left ventricular hypertrophy stemmed from "his [hypertension] and aortic sclerosis, which is of course age related."  However, the examiner did not offer a full rationale for his finding that the Veteran's mild left ventricular hypertrophy was not related to his in-service complaints.  Further, the examiner failed to address the Veteran's claims that the symptomatology he experienced in service is the same as the symptoms he experiences currently.   

The Board acknowledges that the VA examiner in October 2009 did not offer a full rationale for his finding that the Veteran's mild left ventricular hypertrophy was not related to his in-service complaints.  Further, the examiner failed to address the Veteran's claims that the symptomatology he experienced in service is the same as the symptoms he experiences currently.  The Board notes that the United States Court of Appeals for Veterans Claims has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  The Board also notes that the failure of the physician to provide a basis for his or her opinion goes to the weight or credibility of the evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The Court has further recognized that a mere statement of opinion, without more, does not provide an opportunity to explore the basis of the opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Board notes that the Veteran has contended that he believes his current heart problems to be related to symptoms he experienced while on active duty, and that his symptoms now are the same as those he experienced while on active duty.  The Board notes that the Veteran is qualified, as a lay person, to report that he suffered pain or injury during service that has continued to the present.  See Savage, 10 Vet. App. at 495.  However, he is not competent to provide a medical opinion as to the onset of any current disability.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); see also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

Although it appears that the VA examiner conducted a proper evaluation of the Veteran's physical condition at the time of the October 2009 examination, the parties to the June 2011 joint motion noted that the VA examiner failed to fully clarify his findings regarding the etiology of the Veteran's currently diagnosed mild left ventricular hypertrophy and failed to address the Veteran's contention that his current heart symptoms are the same as those he experienced while on active duty.  In this case, pursuant to the joint motion, the Board finds that the case must be remanded so that another examination and nexus opinion can be obtained in order to ensure compliance with the Court's order.  

In view of the foregoing, the case is REMANDED for the following action:

1.  The AOJ must review the claims file and ensure that all notification (in particular, correspondence specifically addressing the VCAA notice and duty-to-assist provisions) and development procedures per the statutory provisions at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 are met.  This includes requesting that the Veteran provide sufficient information, and if necessary authorization, to enable the AOJ to obtain any additional pertinent evidence not currently of record pertaining to the claim on appeal.  

2.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for VA examination with a cardiologist and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2011).  

The examiner must review the extensive, conflicting medical evidence of record, including a thorough review of the Veteran's service treatment records, his post-service medical history, and a history elicited from the Veteran.  After reviewing the record, conducting a thorough physical examination of the Veteran, and conducting all tests deemed necessary, the examiner must offer a fully reasoned, detailed opinion as to the medical probabilities that any left ventricular hypertrophy, hypertension, hypertensive heart disease, arteriosclerotic heart disease, or any other diagnosed heart disorder is related to his period of active military service or has been caused or made chronically worse by already service-connected rheumatic valvular heart disease.  In the context of any negative opinion, the examiner must also provide a full discussion of the Veteran's contentions that his current heart symptomatology is the same as the symptoms he experienced in service.  The medical reasons for accepting or rejecting the Veteran's statements of continuity of symptoms since service should be set forth in detail.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any heart disease or hypertension, or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


